United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3607
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
William Lamont Scurry,                   *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 26, 2009
                                 Filed: April 10, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       William Scurry appeals the 180-month sentence the district court1 imposed after
he pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e). On appeal, counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court erred by
classifying Scurry’s third-degree burglary conviction in South Carolina as a violent
felony for purposes of determining armed-career-criminal (ACC) status under section
924(e).

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Upon de novo review, see United States v. Armstrong, 554 F.3d 1159, 1162
(8th Cir. 2009), we conclude that the conviction qualifies as a violent felony. See 18
U.S.C. § 924(e)(2)(B)(ii) (defining “violent felony” in relevant part as “burglary”);
S.C. Code Ann. § 16-11-313 (defining third-degree burglary as entry into building
without consent and with intent to commit crime therein); Taylor v. United States, 495
U.S. 575, 598, 602 (1990) (offense is “burglary” for purposes of § 924(e) if statutory
definition substantially corresponds to definition of “generic burglary,” i.e., “unlawful
or unprivileged entry into, or remaining in, a building or structure, with intent to
commit a crime”; court must look only to statutory definition and not underlying
facts); United States v. Olthoff, 437 F.3d 729, 732 (8th Cir. 2006) (conviction for
third-degree burglary of unoccupied commercial building was “crime of violence”
under Guidelines); United States v. Spudich, 510 F.3d 834, 836 (8th Cir. 2008)
(because Guidelines definition of “crime of violence” is nearly identical to statutory
definition of “violent felony,” same analysis applies).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw on condition that counsel inform appellant about
the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-